          Case 1:20-cv-00684-ALC Document 3 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                4/27/20
 ROBERT PRESLIER,

                                 Plaintiff,
                                                              20-cv-0684 (ALC)
                     -against-
                                                              ORDER TO SHOW CAUSE
 THE CALDER FOUNDATION,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       On January 24, 2020, Plaintiff filed a Complaint in the instant case. ECF No. 1. Rule

4(m) of the Federal Rules of Civil Procedure provides:

               If a defendant is not served within 90 days after the complaint is filed, the
               court—on motion or on its own after notice to the plaintiff—must dismiss
               the action without prejudice against that defendant or order that service be
               made within a specified time. But if the plaintiff shows good cause for the
               failure, the court must extend the time for service for an appropriate
               period.

Under this rule, Plaintiff was required to serve Defendants no later than April 9, 2020.

       The 90-day period permitted under Rule 4(m) has expired. To date, there has been no

proof of service filed with respect to the Defendants, nor has there been any application for the

extension of time that shows good cause for such failure. Accordingly, Plaintiff is hereby

ORDERED TO SHOW CAUSE in writing no later than May 22, 2020, why this case should not

be dismissed without prejudice pursuant to Rule 4(m).

SO ORDERED.

Dated: April 27, 2020
       New York, New York
                                                     _______________________________
                                                     ANDREW L. CARTER, JR.
                                                     United States District Judge
